Citation Nr: 0410643	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  95-24 597A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to benefits for fungus of the lungs/esophagus under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and M.M.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 1998, the Board, in pertinent part, 
remanded the issue on appeal to the RO for additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107(West 2002)) became law.  Regulations 
implementing the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
veteran was notified of the VCAA as it applied to his claim by 
correspondence dated in February 2004.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

The Board notes that a December 1998 remand order requested the RO 
schedule the veteran for an examination of the mouth/pulmonary 
system for an "opinion, based on a review of the medical evidence 
in the claims file and examination of the veteran, as to whether 
the intermittent Candida infections are a necessary consequence or 
certain to result from the use of steroid preparations to treat 
asthma."  Although the veteran underwent an appropriate VA 
examination in February 1999, the requested opinion was not 
provided.  VA medical opinions obtained by the RO in July 2003 
were apparently provided without the benefit of an examination of 
the veteran or a review of the claims file.  The Court has held 
that a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate decision.  
See 38 C.F.R. § 3.159.  In this case, at his August 1996 personal 
hearing the veteran stated, in essence, that private medical 
records pertinent to his claim should be included with the record.  
In an August 1996 VA Form 21-4142 he provided authorization for 
the RO to request these records from his private physician; 
however, there is no evidence any subsequent action was taken as 
to this matter.  Therefore, the Board finds that additional 
development is required prior to appellant review.

The Board also notes that the veteran submitted his claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 in August 
1996.  This law was subsequently revised.  See section 422(a) of 
Pub. L. No. 104-204, the Department of Veterans Affairs and 
Housing and Urban Development, and Independent Agencies 
Appropriations Act, 1997, 110 Stat. 2874, 2926 (1996).  Generally, 
section 422(a) of that act amended 38 U.S.C.A. § 1151 to provide, 
in effect, that compensation on the basis of disability or death 
as a result of VA medical treatment is payable under section 1151 
only where disability or death is due to fault on the part of VA 
or an event not reasonably foreseeable.  However, these revisions 
and their higher evidentiary burden apply only to claims filed on 
or after October 1, 1997.  See Pub. L. No. 104-204 § 
422(b)(1),(c).  Hence, they do not apply in the instant case, and 
the element of fault on the part of VA need not be shown.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).422(b)(1),(c).

VA law under 38 U.S.C.A. § 1151 prior to October 1, 1997, 
provided, in pertinent part, that:

Where any veteran shall have suffered an injury...as the result 
of...[VA] medical or surgical treatment...and not the result of 
such veteran's own willful misconduct, and such injury...results 
in additional disability..., compensation ...shall be awarded in 
the same manner as if such disability were service-connected.

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court (Supreme Court) held that VA's interpretation of 38 
U.S.C. § 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there need be 
no identification of "fault" on the part of VA.  It was noted, 
however, that not every "additional disability" was compensable 
and that there was no intent to cast any doubt on the regulations 
insofar as they excluded coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. 

Thereafter, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the Supreme 
Court's decision.  The requested opinion was received from the 
Department of Justice's Office of Legal Counsel on January 20, 
1995, stating that the Supreme Court intended to recognize only a 
narrow exclusion to the "no fault" rule confined to injuries that 
were the necessary, or at most, close to certain results of 
medical treatment.

In March 1995, amended VA regulations were published to conform 
with the Supreme Court's decision.  Under 38 C.F.R. § 3.358(c)(3), 
compensation was precluded where disability (1) is not causally 
related to VA hospitalization or medical or surgical treatment, or 
(2) was merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) was the continuance or natural 
progress of diseases or injuries for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) was the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection exists, 
there was no willful misconduct, and the additional disability 
does not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service connected.  
This amended VA regulation is applicable here.  

Accordingly, this matter is REMANDED to the RO for the following:  

1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied.  

2.  The veteran should be asked to I`dentify all VA and non-VA 
health care providers that have treated him for the issue on 
appeal since August 1996.  The RO should obtain complete copies of 
the medical records (not already in the claims folder) from all 
identified sources, to include records as identified by the 
veteran in his August 1996 VA Form 21-4142.  

3.  The veteran should then be scheduled for an appropriate 
examination for opinions as to whether it is as likely as not that 
he has any additional disability due to fungus of the 
lungs/esophagus that was (A) not merely coincidental with the VA 
treatment, (B) was not the continuance or natural progress of 
diseases or injuries for which VA treatment was authorized, or (C) 
was not the certain or near certain result of the VA 
hospitalization or medical or surgical treatment.  The claims 
folder must be available to, and reviewed by, the examiner.  The 
examiner should provide a complete rationale for any opinion given 
and reconcile the opinion with the other medical evidence of 
record.  It is important to note that while there must be a causal 
relationship to VA treatment, the applicable law in this case does 
not require negligence, and, therefore, "fault," "foreseeability," 
or any other matter involving medical "negligence" is not at 
issue.

4.  After completion of the above and any additional development 
deemed necessary, the RO should review the issue on appeal.  The 
RO must consider all applicable laws and regulations.  If the 
benefits sought remain denied, the veteran and his representative 
should be furnished an appropriate supplemental statement of the 
case and be afforded the opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

